EXHIBIT 10.1


FORM OF VOTING AGREEMENT


This VOTING AGREEMENT (this “Voting Agreement”), dated as of October 10, 2018,
is executed by and among Investar Holding Corporation (“Investar”), a Louisiana
corporation, Mainland Bank (“Mainland Bank”), a Texas state bank, and the
persons who are signatories hereto (each a “Shareholder” and collectively the
“Shareholders”).
RECITALS:
WHEREAS, contemporaneously with the execution of this Voting Agreement,
Investar, Investar Bank, a Louisiana state bank and wholly-owned subsidiary of
Investar (“Investar Bank”), and Mainland Bank, are entering into that certain
Agreement and Plan of Reorganization (as such agreement may be amended or
supplemented from time to time, the “Reorganization Agreement”), pursuant to
which Mainland Bank will merge with and into Investar Bank, with Investar Bank
as the surviving entity (the “Merger”);
WHEREAS, applicable law requires that the Reorganization Agreement and the
Merger be approved by the Shareholders of Mainland Bank;
WHEREAS, as a condition and inducement to Investar’s willingness to enter into
the Reorganization Agreement, Investar requires that this Voting Agreement be
executed by the undersigned Shareholders, contemporaneously with the execution
of the Reorganization Agreement, providing that, subject to the terms hereof,
each such Shareholder will vote his or her shares of Mainland Bank Stock in
favor of approval of the Reorganization Agreement and the transactions
contemplated thereby;
WHEREAS, Investar and Mainland Bank are relying on this Voting Agreement in
incurring expenses in their continuing review of Mainland Bank’s business, in
preparing the Proxy Statement/Prospectus for the shareholders of Mainland Bank,
in proceeding with the filing of applications for regulatory approvals and in
undertaking other actions necessary for the consummation of the Merger; and
WHEREAS, any capitalized term not defined herein shall have the meaning set
forth in the Reorganization Agreement.
NOW, THEREFORE, in consideration of the substantial expenses that Investar will
incur in connection with the transactions contemplated by the Reorganization
Agreement and to induce Investar to execute the Reorganization Agreement and to
proceed to incur such expenses, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereby, severally and not jointly or in solido, agree as follows:




1





--------------------------------------------------------------------------------




1.    Ownership of Shares. Each of the Shareholders hereby severally represents
and warrants to Investar and Mainland Bank that such Shareholder is the
registered owner or beneficial owner of, or has full voting power with respect
to, the number of shares of the Mainland Bank Stock set forth below the
Shareholder’s name on the signature page of this Voting Agreement (the
“Shares”). While this Voting Agreement is in effect, each Shareholder shall not,
directly or indirectly, (a) sell or otherwise dispose of or encumber prior to
the record date for the Mainland Bank Shareholders’ Meeting referred to in
Section 5.3 of the Reorganization Agreement any or all of his or her Shares,
except for transfers by operation of law, by will, pursuant to the laws of
descent and distribution or as a result of a court order or proceeding, or (b)
deposit any of his or her Shares into a voting trust or enter into a voting
agreement or arrangement with respect to any of his or her Shares or grant any
proxy with respect thereto, other than to other members of the Mainland Bank
Board for the purpose of voting to approve the Reorganization Agreement and the
transactions contemplated thereby or as provided herein. Any transfer or other
disposition in violation of the terms of this Section 1 shall be null and void
and of no effect.
2.    Voting for Reorganization Agreement. Each Shareholder hereby agrees during
the term of this Voting Agreement to vote his or her Shares, and any additional
shares of Mainland Bank Stock acquired by such Shareholder after the date hereof
and prior to the Mainland Bank Shareholders’ Meeting, in favor of the approval
and adoption of the Reorganization Agreement and the transactions contemplated
thereby at the Mainland Bank Shareholders’ Meeting.
3.    Acquisition Proposals. Each Shareholder, solely in his capacity as a
shareholder and without limiting in any way his ability to exercise his duties
as a director or an officer of Mainland Bank or otherwise take any action
permitted by the Reorganization Agreement (i) shall not invite or seek any
Acquisition Proposal, support (or suggest that anyone else should support) any
Acquisition Proposal that may be made, or ask the Mainland Bank Board to
consider, support or seek any Acquisition Proposal, or otherwise take any action
designed to make any Acquisition Proposal more likely; and (ii) meet or
otherwise communicate with any Person that has made or is considering making an
Acquisition Proposal or any representative of such Person after becoming aware
that the Person has made or is considering making an Acquisition Proposal.
4.    Reliance of Parties. Investar and Mainland Bank each represent to each
Shareholder that it is relying on this Voting Agreement in incurring expenses in
continuing to review Mainland Bank’s business, in preparing the Proxy
Statement/Prospectus, in proceeding with the filing of applications for
regulatory approvals, and in undertaking other actions necessary for the
consummation of the Merger. Each Shareholder and Mainland Bank acknowledges that
the performance of this Voting Agreement is intended to benefit Investar.
5.    Term. This Voting Agreement shall continue in effect until the earlier to
occur of (a) the termination of the Reorganization Agreement in accordance with
its terms or (b) the consummation of the Merger.


2



--------------------------------------------------------------------------------




6.    Director and Officer Duties. Nothing in this Voting Agreement shall be
deemed to restrict any Shareholder from taking any action in his or her capacity
as a director or officer of Mainland Bank that such Shareholder shall believe is
necessary to fulfill such Shareholder’s duties and obligations as a director or
officer (if applicable).
7.    Authority and Enforceability. Each Shareholder has the legal capacity,
power and authority to enter into and perform all of the Shareholder’s
obligations under this Voting Agreement. This Voting Agreement has been duly and
validly executed and delivered by the Shareholder and constitutes the legal,
valid and binding obligation of the Shareholder, enforceable against the
Shareholder in accordance with its terms except as the enforceability may be
limited by bankruptcy, insolvency or other laws affecting creditors rights. If
the Shareholder is married and the Shareholder’s Shares constitute community
property, this Voting Agreement has been, to the extent necessary, duly
authorized, executed and delivered by, and, if so executed, constitutes a valid
and binding agreement of, the Shareholder’s spouse, enforceable against such
person in accordance with its terms subject to the foregoing exception.
8.    Dissenters’ Rights. Each Shareholder confirms his/her knowledge of the
availability of the appraisal rights of the Bank’s shareholders under the Texas
Finance Code and Texas Business Organizations Code with respect to the Merger
and has reviewed the applicable statutory provisions related to appraisal
rights. Each Shareholder agrees not to exercise any appraisal rights that the
Shareholder may now or hereafter have with respect to any Shares.
9.    Amendment. This Voting Agreement may not be modified, amended, altered or
supplemented with respect to a particular Shareholder except upon the execution
and delivery of a written agreement executed by Investar, Mainland Bank and such
Shareholder.
10.    Counterparts. This Voting Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same instrument. An electronic scan in “PDF” format
of a signed counterpart of this Voting Agreement delivered by electronic mail or
otherwise will be sufficient to bind the party or parties whose signature(s)
appear thereon.
11.    Entire Agreement. This Voting Agreement, together with the Reorganization
Agreement and the other agreements contemplated thereby, embody the entire
agreement and understanding of the parties hereto in respect to the subject
matter contained herein. This Voting Agreement supersedes all prior agreements
and understandings among the parties with respect to such subject matter
contained herein.
12.    Notices. All notices, requests, demands and other communications required
or permitted hereby shall be in writing and shall be delivered to the addresses
of the parties hereto set forth below their signature on the signature pages
hereof (or to such other address as any party may have furnished to the others
in writing in accordance herewith) ) either personally, by nationally


3



--------------------------------------------------------------------------------




recognized overnight courier service or sent by mail or by electronic mail, and
all such communications are deemed delivered (a) in the case of personal
delivery or electronic mail, when received; (b) in the case of mail, upon the
earlier of actual receipt or five (5) Business Days after deposit in the United
States Postal Service, first class certified or registered mail, postage
prepaid, return receipt requested; and (c) in the case of an overnight courier
service, one (1) Business Day after delivery to such courier service with
instructions for overnight delivery. “Business Day” means any day that is not a
Saturday, a Sunday or other day on which banks are required or authorized by law
to be closed in Baton Rouge, Louisiana.
13.    Equitable Relief. Each Shareholder recognizes and acknowledges that a
breach by such Shareholder of any covenants or agreements contained in this
Voting Agreement will cause Investar to sustain damages for which it would not
have an adequate remedy at law for money damages, and therefore the parties
hereto agree that, in the event of any such breach, Investar shall be entitled
to seek the remedy of specific performance of such covenants and agreements and
injunctive and other equitable relief in addition to any other remedy to which
it may be entitled, at law or in equity. No Shareholder shall be responsible or
liable for a breach of this Agreement by any other Shareholder(s).
14.    Governing Law; Venue. This Voting Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without giving
effect to any principles of conflicts of law.
[Signature Page Follows]






4



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date above written.
 
 
INVESTAR HOLDING CORPORATION
 
 
 
By:
 
Name:
John J. D’Angelo
Title:
President and Chief Executive Officer
 
 
Address:
 
Investar Holding Corporation
10500 Coursey Blvd. 3rd Floor
Baton Rouge, Louisiana 70816
 
 
MAINLAND BANK
 
 
By:
 
Name:
Robert L. Harris
Title:
President and Chief Executive Officer
 
 
Address:
 
Mainland Bank
2501 Palmer Highway, Suite 100
Texas City, Texas 77590
 







[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------






SHAREHOLDERS:
Address for Shareholders:
 
 
 
Name:
 
Number of Shares:
 
Common
 
 
 
 
 
Name:
 
Number of Shares:
 
Common
 
 
 
 
 
Name:
 
Number of Shares:
 
Common
 
 
 
 
 
Name:
 
Number of Shares:
 
Common
 
 
 
 
 
Name:
 
Number of Shares:
 
Common
 
 
 
 
 
Name:
 
Number of Shares:
 
Common
 
 
 
 
 
Name:
 
Number of Shares:
 
Common
 
 
 
 
 
Name:
 
Number of Shares:
 
Common
 
 
 
 
 
Name:
 
Number of Shares:
 
Common
 
 
 
 







[Shareholder Signature Page to Voting Agreement]

